
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



EMPLOYMENT AGREEMENT


        AGREEMENT made as of this 14th day of February, 2003 (the "Effective
Date"), between The AES Corporation, a Delaware corporation (the "Company"), and
William R. Luraschi (the "Executive").

        WHEREAS, the Executive is currently employed by the Company in the
position of Senior Vice President and General Counsel and the Company wishes to
ensure the continued employment of the Executive with the Company;

        WHEREAS, the parties desire to enter into this agreement setting forth
the terms and conditions of the continuing employment relationship of the
Executive with the Company (this "Agreement");

        NOW, THEREFORE, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

        1.    Employment.    The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein.

        2.    Term.    The term of this Agreement (the "Term") shall commence as
of the Effective Date and shall end on December 31, 2005, provided, however,that
commencing on January 1, 2005, and on each subsequent January 1 (each such
January 1, a "Renewal Date"), the Term shall automatically be extended for one
(1) additional year unless, not later than the date which is six (6) months
prior to such Renewal Date, the Company or the Executive shall have given notice
not to extend the Term for such one (1) additional year; and further, provided,
that if a Change in Control (as hereinafter defined) occurs during the Term, the
Term shall not end prior to the second anniversary of such Change in Control.

        3.    Position and Duties.    The Executive shall serve as Senior Vice
President and General Counsel of the Company and shall have such
responsibilities, duties and authorities consistent with such position as may
from time to time be assigned to the Executive by the Chief Executive Officer of
the Company (the "CEO"). The Executive shall report to the CEO. The Executive
shall devote substantially all of his working time and efforts to the business
and affairs of the Company; provided, however, that the Executive will be
permitted to serve as a director to other for-profit and not-for-profit
organizations and corporations so long as (a) such service does not materially
interfere with the performance of his obligations hereunder, (b) such
organizations and corporations are not competitive in any business area in which
the Company is engaged during the Employment Period and (c) such service, if
first assumed after the Effective Date, is approved by the Board of Directors of
the Company (the "Board") prior to the commencement of such service. The
Executive shall furnish to the Company a list of each such entity on the
Effective Date and shall update such list as appropriate.

        4.    Place of Performance.    In connection with the Executive's
employment by the Company, the Executive shall initially perform his duties and
conduct his business, and his initial principal place of employment shall be, at
the Executive's principal place of employment immediately prior to the Effective
Date, except for required travel on the Company's business. From and after the
Effective Date, and prior to the occurrence of a Change in Control (as defined
in Section 8(h) hereof), the Company shall have the ability, consistent with its
overall business needs, to change the Executive's principal place of employment.

        5.    Compensation and Related Matters.    

        (a)    Salary. During the period of the Executive's employment
hereunder, the Company shall pay to the Executive an annual base salary at a
rate of $400,000, which salary shall be reviewed annually by the Board (or a
committee thereof) for possible increase but not decrease; provided,

--------------------------------------------------------------------------------

however, that once the Executive's annual base salary is increased, it may not
thereafter be decreased during the Term, as such Term may be extended pursuant
to the terms hereof (such salary, as it may be increased, the "Base Salary").
The Base Salary shall be paid in substantially equal installments, no less
frequently than monthly, in accordance with the Company's standard payroll
practices.

        (b)    Annual Bonuses. With respect to each fiscal year of the Company
during the Term, the Executive shall be eligible to receive an annual bonus with
a target of 90% of his Base Salary, payable based on the achievement of
corporate performance goals and/or other conditions that are established by the
Compensation Committee of the Board and which are generally applicable with
respect to annual bonuses for other senior executive officers of the Company.
For purposes of the preceding sentence, the annual bonus in respect of fiscal
year 2002 shall apply for the six-month period commencing July 1, 2002 and shall
be pro rated accordingly.

        (c)    Long-Term Compensation. The Executive shall be eligible to
participate in all of the Company's long-term cash and equity award and
equity-based grant programs applicable to, and on a basis no less favorable
than, other senior executive officers of the Company, in accordance with the
terms and conditions of such plans.

        (d)    Other Benefits. The Executive shall be eligible to participate in
all employee benefit plans and arrangements of the Company applicable to, and on
a basis no less favorable than, other senior executive officers (including,
without limitation, medical, dental, vision, hospitalization, life insurance,
short-term disability, long-term disability, accidental death and dismemberment
protection, travel accident insurance plans, fringe benefits and perquisites).

        (e)    Vacations. The Executive shall be entitled to four (4) weeks of
vacation in each calendar year.

        (f)    Expenses. During the term of the Executive's employment
hereunder, the Executive shall be entitled to receive prompt reimbursement for
all reasonable and customary expenses incurred by the Executive in performing
services hereunder, subject to submission of appropriate documentation in
accordance with Company policy.

        (g)    Indemnification. The Company agrees that if the Executive is made
a party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a "Proceeding"), by
reason of the fact that he is or was a director or employee of the Company or is
or was serving at the request of the Company as a director, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive's alleged action in an official
capacity while serving as a director, employee or agent, the Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company's certificate of incorporation or bylaws
or resolutions of the Company's Board of Directors or, if greater, by the laws
of the State of Delaware against all cost, expense, liability and loss
(including, without limitation, attorney's fees, judgments, fines, excise taxes
or penalties and amounts paid or to be paid in settlement) reasonably incurred
or suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
employee or agent of the Company or other entity and shall inure to the benefit
of the Executive's heirs, executors and administrators.

        6.    Directorships/Other Offices.    The Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of any of the Company's subsidiaries and in one or more executive offices of any
of the Company's subsidiaries, provided that the Executive is indemnified for

2

--------------------------------------------------------------------------------

serving in any and all such capacities on a basis no less favorable than is from
time to time provided by the Company or any of its subsidiaries to its other
directors and senior executive officers.

        7.    Termination.    Subject to the provisions of this Agreement, the
Executive's employment hereunder may be terminated under the following
circumstances:

        (a)    Death. The Executive's employment shall terminate upon his death.

        (b)    Disability. If, the Executive is unable, due to physical or
mental incapacity, to substantially perform his full time duties and
responsibilities under this Agreement for a period of six (6) consecutive months
(as determined by a medical doctor selected by Company and Executive) the
Company may terminate the Executive's employment for "Disability". If the
parties cannot agree on a medical doctor for purposes of such determination of
Disability, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose.

        (c)    Termination by the Company/Cause.

        (i)    The Company may terminate the Executive's employment (A) for
Cause or (B) without Cause.

        (ii)    For purposes of this Agreement, "Cause" shall mean (A) the
willful and continued failure by the Executive to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive's incapability due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by the
Executive for Good Reason), after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes that the Executive has not substantially performed his duties,
or (B) the willful engaging by the Executive in misconduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise (including, but
not limited to, conduct that constitutes a violation of Section 11 hereof). No
act, or failure to act, on the Executive's part shall be considered "willful"
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause without (1) reasonable notice from the Board to
Executive setting forth the reasons for Company's intention to terminate for
Cause and (2) delivery to the Executive of a Notice of Termination, which shall
include a resolution duly adopted by the affirmative vote of two-thirds or more
of the Board then in office at a meeting of the Board called and held for such
purpose, and at which the Executive, together with his counsel, is given an
opportunity to be heard, finding that in the good faith opinion of the Board,
the Executive was guilty of the conduct set forth in this section and specifying
the particulars thereof in detail.

        (d)    Termination by the Executive.

        (i)    The Executive may terminate his employment for (A) Good Reason or
(B) without Good Reason.

        (ii)    For purposes of this Agreement, "Good Reason" shall mean,
without the Executive's written consent, any material breach of this Agreement
by the Company which is not cured within ten (10) days of a written notice by
the Executive. A material breach of this Agreement shall include, but not be
limited to, (A) the failure by the Company to have any successor to all or
substantially all of the business and/or assets of the Company expressly assume
and agree to perform this Agreement in accordance with Section 12 hereof,
(B) the Company requiring the Executive to report to any person other than the
CEO, (C) following a Change in Control, the relocation of the Executive's
principal place of employment to a site outside of

3

--------------------------------------------------------------------------------




the metropolitan area of the Executive's previous principal place of employment,
(D) following a Change in Control, any significant adverse change in the
Executive's overall responsibilities, duties and authorities from those in place
immediately prior to such Change in Control, provided that the fact that the
Executive continues to report to the CEO following a Change in Control will not
preclude the Executive from claiming that a significant adverse change in the
Executive's overall responsibilities, duties and authorities has occurred, and
(E) following a Change in Control, the failure by the Company to continue the
Executive's participation in a long-term cash or equity award or equity-based
grant program (or in a comparable substitute program) on a basis not materially
less favorable than that provided to the Executive immediately prior to such
Change in Control. For purposes of any determination regarding the existence of
Good Reason following a Change in Control, any good faith claim by the Executive
that Good Reason exists shall be presumed to be correct unless the Company
establishes by clear and convincing evidence that Good Reason does not exist.

        (e)    Notice of Termination. Any termination of the Executive's
employment by the Company or by the Executive (other than a termination by
reason of death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 13 hereof. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.

        (f)    Date of Termination. "Date of Termination" shall mean (i) if the
Executive's employment is terminated by his death, the date of his death,
(ii) if the Executive's employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the full-time performance of the Executive's duties
during such thirty (30) day period), and (ii) if the Executive's employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination by the Company, shall not be less than
thirty (30) days (except in the case of a termination for Cause) and, in the
case of a termination by the Executive, shall not be less than fifteen (15) days
nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given).

        8.    Compensation Upon Certain Events.    

        (a)    Any Termination of Employment. Subject to Section 19 hereof, if
the Executive's employment with the Company is terminated for any reason, in
addition to any amounts and benefits provided pursuant to the remainder of this
Section 8, the Company shall pay or provide to the Executive (i) any fully
earned but unpaid bonus for completed periods, subject to any deferral election
that the Executive has made with respect to such amounts, (ii) any expense
reimbursements owed to the Executive by the Company and (iii) all compensation
and benefits that are due to the Executive under the terms of the Company's
compensation and benefit plans, programs and arrangements in accordance with the
terms of such plans, programs and arrangements.

        (b)    Disability. Subject to Section 19 hereof, if the Executive's
employment with the Company is terminated by reason of the Executive's
Disability, then (i) the Executive shall receive disability benefits in
accordance with the terms of the long-term disability program then in effect for
senior executives of the Company, (ii) the Company shall pay to the Executive
his Base Salary through the end of the month immediately preceding the month in
which such disability benefits commence and (iii) the Company shall pay to the
Executive at the time bonuses are customarily paid to senior executive officers
a bonus for the year in which such termination of employment occurs equal to the
Executive's annual bonus for such year, as described in Section 5(b) hereof,
multiplied

4

--------------------------------------------------------------------------------




by a fraction, the numerator of which is the number of days during such year
that the Executive was employed by the Company and the denominator of which is
365 (the "Pro Rata Bonus").

        (c)    Death. If the Executive's employment is terminated by reason of
the Executive's death, then (i) the Company shall pay to his legal
representative the Executive's Base Salary through the Date of Termination (the
"Earned Salary") and (ii) the Company shall pay to the Executive's legal
representative the Pro Rata Bonus.

        (d)    By the Company for Cause. Subject to Section 19 hereof, if the
Executive's employment with the Company shall be terminated by the Company for
Cause, then the Company shall pay to the Executive the Earned Salary.

        (e)    By the Company other than for Disability or Cause; By the
Executive for Good Reason. Subject to Section 19 hereof, if the Company shall
terminate the Executive's employment other than for Disability or Cause or the
Executive shall terminate his employment for Good Reason, then:

        (i)    the Company shall pay to the Executive the Earned Salary;

        (ii)    the Company shall pay to the Executive the Pro Rata Bonus;

        (iii)    except as provided in paragraph (g) below, the Company shall
pay to the Executive, within ten (10) days following the Date of Termination, a
cash lump sum equal to the product of (A) one (1) and (B) the sum of (1) the
annual Base Salary rate in effect for the Executive immediately preceding the
Date of Termination, disregarding any reduction in annual Base Salary which
constitutes Good Reason hereunder and (2) the Executive's target bonus for the
year in which the Date of Termination occurs;

        (iv)    except as provided in paragraph (g) below, for the twelve
(12) month period immediately following the Date of Termination, the Executive
shall continue to participate in all medical, dental, hospitalization, life
insurance and other welfare, fringe benefit and perquisite plans and programs,
in each case in which he was participating on the Date of Termination (or, if
any such plan or program does not permit his participation, the Company shall
provide the Executive with the economic equivalent on an after-tax basis).
Benefits or payments otherwise receivable by the Executive pursuant to this
Section 8(e)(iv) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive by a subsequent employer during
the twelve (12) month period following the Date of Termination (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); and

        (v)    except as provided in paragraph (g) below, each option to acquire
common stock of the Company granted under a Company incentive plan or other
arrangement that is held by the Executive on the Date of Termination shall
remain outstanding, and shall continue to vest according to its terms as if the
Executive remained employed by the Company, until the earlier of (i) the end of
the original term of such option or (ii) the second anniversary of the Date of
Termination.

        (f)    Upon Termination of Employment by the Executive Other Than for
Good Reason or Other Than by Reason of Death. Subject to Section 19 hereof, if
the Executive terminates his employment with the Company other than for Good
Reason or other than by reason of his death, then the Company shall pay to the
Executive the Earned Salary.

        (g)    Change in Control. Subject to Section 19 hereof, if the
Executive's employment is terminated by the Company other than for Cause or
Disability or if the Executive terminates his employment for Good Reason, in
either case within two (2) years following a Change in Control, then (i) the
Executive shall receive the payments and benefits set forth in Section 8(e)
above,

5

--------------------------------------------------------------------------------




except that the one (1) times multiplier set forth in Section 8(e)(iii) shall be
increased to three (3), (ii) the twelve (12) month benefit continuation period
set forth in Section 8(e)(iv) shall be extended to thirty-six (36) months and
(iii) each option held by the Executive described in Section 8(e)(v) shall vest
and become immediately exercisable in full on the Date of Termination and shall
remain exercisable until the earlier of (A) the end of the original term of such
option or (B) the fourth anniversary of the Date of Termination.

        (h)    Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

        (i)    "Change in Control" shall mean the occurrence of any one of the
following events:

        (A)    any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 30% or more of the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (1)
of paragraph (C) below; or

        (B)    the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

        (C)    there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (1) a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the Company, the entity surviving such
merger or consolidation or any parent thereof, or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 30% or more of the combined voting power of the
Company's then outstanding securities; or

        (D)    the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially

6

--------------------------------------------------------------------------------

the same proportionate ownership in an entity which owns all or substantially
all of the assets of the Company immediately following such transaction or
series of transactions.

        (ii)    "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

        (iii)    "Beneficial Owner" shall have the meaning used in Rule 13d-3
promulgated under the Exchange Act.

        (iv)    "Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended.

        (v)    "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

        9.    Excise Tax Reimbursement.    

        (a)    If any of the payments or benefits received or to be received by
the Executive in connection with a Change in Control or the Executive's
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person (all such payments and benefits, excluding the Gross-Up Payment,
being hereinafter referred to as the "Total Payments") will be subject to the
excise tax (the "Excise Tax") imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), the Company shall pay to the Executive an
additional amount (the "Gross-Up Payment") such that the net amount retained by
the Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments.

        (b)    For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all of
the Total Payments shall be treated as "parachute payments" (within the meaning
of Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the base amount (within the meaning of Section 280G(b)(3) of the Code) allocable
to such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this

7

--------------------------------------------------------------------------------




Section), net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

        (c)    In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive's taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

        10.    No Mitigation.    The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise, except as specifically
provided in this Agreement.

        11.    Non-competition/ Inventions/ Confidential Information.    The
Executive agrees that restrictions on his activities during and after his
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company and its Subsidiaries, and that the
agreed restrictions set forth below will not deprive the Executive of the
ability to earn a livelihood:

        (a)    Subject to Section 11(h) hereof, while the Executive is in the
employment of the Company and for a period of twelve (12) months after a
termination of Executive's employment with the Company (the "Non-Competition
Period"), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise, engage
in Competitive Activity. For purposes of this Agreement, "Competitive Activity"
means any activity that is (i) directly or indirectly competitive with the
business of the Company or any of its Subsidiaries, as conducted or which has
been proposed by management to be conducted within six (6) months prior to
termination of the Executive's employment and (ii) conducted in the geographic
areas in which the Company or any of its Subsidiaries operate on the Executive's
Date of Termination. Competitive Activity also includes without limitation
accepting employment or a consulting position with any person who is, or at any
time within twelve (12) months prior to termination of the Executive's
employment has been, a licensee of the Company or any of its Subsidiaries. For
the purposes of this Section 11, the business of the Company and its
Subsidiaries, as currently conducted, consists of the generation, sale, supply
or distribution of electricity.

        (b)    The Executive agrees that during the Non-Competition Period, the
Executive will not, either directly or through any agent or employee, Solicit
any employee of the Company or any of its Subsidiaries to terminate his or her
relationship with the Company or any of its Subsidiaries or

8

--------------------------------------------------------------------------------




to apply for or accept employment with any enterprise engaged in Competitive
Activity with the Company, or Solicit any customer, supplier, licensee or vendor
of the Company or any of its Subsidiaries to terminate or materially modify its
relationship with them, or, in the case of a customer, to conduct with any
person any business or activity which such customer conducts or could conduct
with the Company or any of its Subsidiaries.

        (c)    The Executive and the Company further agree that following any
termination of the Executive's employment, (i) the Executive shall not make
statements or representations, otherwise communicate, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly, or
indirectly, disparage or be damaging to the Company or any if its Subsidiaries
or affiliates or their respective former or current officers, directors,
employees, advisors, businesses or reputations, (ii) the Company shall instruct
its Board members and senior management to not make statements or
representations, otherwise communicate, directly, or indirectly, in writing,
orally or otherwise, or take any action which may, directly, or indirectly,
disparage or be damaging to the Executive or his reputation. Nothing in this
paragraph is intended to undermine any obligations the Executive or the Company
may have to comply with applicable law, or prohibit the Executive or the Company
from providing truthful testimony or information pursuant to subpoena, court
order, discovery demand or similar legal process, or truthfully responding to
lawful inquiries by any governmental or regulatory entity.

        (d)    Nothing in this Agreement shall prevent the Executive, during the
Non-Competition Period and following termination of employment hereunder, from
acquiring or holding, solely as an investment, publicly traded securities of any
competitor corporation so long as such securities do not, in the aggregate,
constitute more than 3% of the outstanding voting securities of such
corporation.

        (e)    Executive agrees that all inventions, improvements, discoveries,
patents, trade concepts and copyrightable materials made, conceived or developed
by Executive during the Term, in respect of the business of the Company, either
singly or in collaboration with others, shall be the sole and exclusive property
of the Company.

        (f)    The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Subsidiaries and that the
Executive may learn of Confidential Information during the course of his
employment under this Agreement. The Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information and shall not disclose to any person (except as required by
applicable law or legal process or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries, or in connection with any
litigation between the Company and the Executive (provided that the Company
shall be afforded a reasonable opportunity in each case to obtain a protective
order)), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Subsidiaries. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination. All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Subsidiaries and any copies, in whole or in
part, thereof (the "Documents"), whether or not prepared by the Executive, shall
be the sole and exclusive property of the Company and its Subsidiaries. The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents then in the Executive's
possession or control.

        (g)    Without limiting the foregoing, it is understood that the Company
shall not be obligated to make any of the payments or to provide for any of the
benefits specified in Section 8 hereof in

9

--------------------------------------------------------------------------------




connection with the termination of Executive's employment (other than by reason
of death), and shall be entitled to recoup the pro rata portion of any such
payments and of the value of any such benefits previously provided to the
Executive in the event of a material breach by the Executive of the provisions
of this Section 11 (such pro ration to be determined as a fraction, the
numerator of which is the number of days from such breach to the first
anniversary of the date on which the Executive terminates employment and the
denominator of which is 365), which breach continues without having been cured
within fifteen (15) days after written notice to the Executive specifying the
breach in reasonable detail.

        (h)    Following a Change in Control, the covenants contained in
Section 11(a) hereof shall cease to apply.

        (i)    Definitions. For purposes of this Section 11, the following
definitions shall apply:

        (i)    "Confidential Information" means any and all information of the
Company and its Subsidiaries that is not generally known by others with whom
they compete or do business, or with whom they plan to compete or do business
and any and all information not readily available to the public, which, if
disclosed by the Company or its Subsidiaries could reasonably be of benefit to
such person or business in competing with or doing business with the Company.
Confidential Information includes without limitation such information relating
to (A) the development, research, testing, manufacturing, store operational
processes, marketing and financial activities, including costs, profits and
sales, of the Company and its Subsidiaries, (B) the costs, sources of supply,
financial performance and strategic plans of the Company and its Subsidiaries,
(C) the identity and special needs of the customers and suppliers of the Company
and its Subsidiaries and (D) the people and organizations with whom the Company
and its Subsidiaries have business relationships and those relationships.
Confidential Information also includes comparable information that the Company
or any of its Subsidiaries have received belonging to others or which was
received by the Company or any of its Subsidiaries with an agreement by the
Company that it would not be disclosed. Confidential Information does not
include information which (1) is or becomes available to the public generally
(other than as a result of a disclosure by the Executive), (2) was within the
Executive's possession prior to the date hereof or prior to its being furnished
to the Executive by or on behalf of the Company, provided that the source of
such information was not bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or
any other party with respect to such information, (3) becomes available to the
Executive on a non-confidential basis from a source other than the Company,
provided that such source is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, or (4) was
independently developed the Executive without reference to the Confidential
Information.

        (ii)    "Subsidiary" means any corporation or other business
organization of which the securities having a majority of the normal voting
power in electing the board of directors or similar governing body of such
entity are, at the time of determination, owned by the Company directly or
indirectly through one or more Subsidiaries.

        (iii)    "Solicit" means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, with respect to
any action.

        (j)    The provisions of this Section 11 shall survive the expiration or
termination of the Term.

10

--------------------------------------------------------------------------------

        12.    Successors; Binding Agreement.    

        (a)    The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and, except in determining under Section 8(h) hereof
whether or not any Change in Control of the Company has occurred, any successor
to its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 12 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

        (b)    This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive's devisee, legatee, or other designee or, if
there be no such designee, to the Executive's estate.

        13.    Notice.    For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

William R. Luraschi
11103 Old Saybrook Court
Great Falls, VA 22066

If to the Company:

The AES Corporation
1011 North 19th Street
Arlington, VA 22209
Attn: Board of Directors

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

        14.    Miscellaneous.    No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by the Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without regard
to its conflicts of law principles.

        15.    Validity.    The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

11

--------------------------------------------------------------------------------


        16.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        17.    Injunctive Relief.    The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Section 11 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and that each and every one of the restraints
is reasonable in respect to subject matter, length of time and geographic area.
The Executive further acknowledges that, were he to breach any of the covenants
contained in Section 11 hereof, the damage to the Company would be irreparable.
The Executive therefore agrees that the Company, in addition to any other
remedies available to it, and notwithstanding any provision of this Agreement to
the contrary, shall be entitled to seek preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond. The parties further agree that, in the
event that any provisions of Section 11 hereof shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

        18.    Resolution of Disputes.    Any disputes arising under or in
connection with this Agreement shall be resolved by binding arbitration, to be
held in Arlington, Virginia in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. All costs
and expenses of any arbitration or court proceeding (including fees and
disbursements of counsel) shall be borne by the respective party incurring such
costs and expenses; provided, that the Company shall reimburse the Executive for
such reasonable costs and expenses in the event he substantially prevails in
such arbitration or court proceeding; and further provided, that if the events
to which such dispute relates occurred on or after a Change in Control, the
Executive shall be reimbursed by the Company for all such reasonable costs and
expenses incurred by the Executive in seeking good faith to enforce his rights
hereunder. Notwithstanding the foregoing, the Company shall be entitled to seek
equitable relief pursuant to Section 17 hereof without otherwise waiving the
right to exclusive arbitration of all other disputes.

        19.    Release.    The Company shall not be required to make any payment
pursuant to Section 8 hereof in connection with the termination of Executive's
employment (other than by reason of death) unless and until the Executive
executes a standard form of release provided by the Company.

        20.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled. In the event of any inconsistency between any
provision of this Agreement and any provision applicable to the Executive in any
plan, program, policy or other agreement of the Company, the provisions of this
Agreement shall control to the extent that such provisions of this Agreement are
more favorable to the Executive.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

EXECUTIVE   THE AES CORPORATION
 
 
 
 
  /s/ WILLIAM R. LURASCHI   By:   /s/ ROGER W. SANT

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

William R. Luraschi       Name:  Roger W. Sant
Title:    Chairman

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



EMPLOYMENT AGREEMENT
